Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de,Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            Sir,
                            New port, April 25th 1781
                        
                        Major Tallmadge has delivered us the Letter of the 8th instant that your Excellency has favored us with. We
                            have conjointly with him examined the plan of Loed’s neck fort, and he has given us all the intelligences which his zeal
                            and sagacity which he has shewn in several actions, have procured him. By his report, it appears that there are 750. men
                            garrisoned in that itshmus; that the fort is good, and well defended by abattisses, has a covered way palissaded, that the
                            garrison is the greatest part of it barracked between the palissadoes and the fort, and that there are some refugies in
                            the houses Scattered in the Peninsula. The result of all these intelligences, is, that it seems impossible, departing from
                            here, to surprise them; that thirty Leagues of navigation, specially in the Sound cannot be made
                            without giving the alarm, that even supposing that the Troops could Land at the given place, in the night, at three miles
                            distance from the fort, and without being discovered, we must not presume, that going thro’ a country occupied by
                            refugies, they could arrive at the fort before the garrison, that is barracked on the glacis, behind the Palissadoes had
                            entered into it, unless their negligence be extremely great and they be all overcome by sleep; that it seems the Surprising
                            such a post can only be undertaken by a departure from a place on the continent where the passage by sea is very short,
                            and having a previous knowledge that there is a momentaneous Lethargic negligence among them. moreover, your Excellency is
                            acquainted with our naval strength at present. All the Armed frigates are out on different destinations; We have here the
                            romulus a careening, will not be ready these 15. days, and the Gentille that cannot be armed before the return of the
                            Cutter’s crew which we expect the Germione will bring back from Philadelphy. At that time, your Excellency will be a
                            better judge than We, of the Possibility of making an attempt on that post, and your Excellency’s orders shall be attended
                            to by us, with all possible zeal. We are with respect and personal attachment, Sir, Your Excellency’s most obedient most
                            humble servants
                        
                            le cte de Rochambeau
                            Déstouches
                        
                    